     Case 2:19-cv-09734-JVS-JDE Document 34 Filed 10/08/20 Page 1 of 2 Page ID #:2434




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11    RONNIE DAVE LEWIS,                      )   Case No. 2:19-cv-09734-JVS (JDE)
                                              )
12                      Petitioner,           )
                                              )   ORDER ACCEPTING FINDINGS
13                       v.                   )
                                              )   AND RECOMMENDATION OF
14    W.L. MONTGOMERY, Warden,                )   UNITED STATES MAGISTRATE
                                              )   JUDGE
15                                            )
                        Respondent.           )
16
17
18          Pursuant to 28 U.S.C. § 636, the Court has reviewed the records herein,
19    including the Petition (Dkt. 1), the supplemental exhibits in support of the
20    Petition (Dkt. 4), the operative Third Amended Petitioner (Dkt. 21,
21    “Petition”), Respondent’s the Answer (Dkt. 23), Petitioner’s Reply (Dkt. 28),
22    the Report and Recommendation (Dkt. 30, “R&R”) of the United States
23    Magistrate Judge, and the Objection to the R&R filed by Petitioner (Dkt. 33).
24    Having engaged in a de novo review of those portions of the R&R to which
25    objections have been made, the Court concurs with and accepts the findings
26    and recommendation of the Magistrate Judge.
27    ///
28    ///
     Case 2:19-cv-09734-JVS-JDE Document 34 Filed 10/08/20 Page 2 of 2 Page ID #:2435




 1          IT IS THEREFORE ORDERED that judgment be entered denying the
 2    Petition and dismissing this action with prejudice.
 3
 4
 5    Dated: October 08, 2020
 6                                         ______________________________
 7                                         JAMES V. SELNA
                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
